EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Sarah Dickhut Luth on April 22, 2022.

The application has been amended as follows: 
	2. 1. In claim 1:
                    a) lines 4-5, the phrase “wherein less than about 1 wt-% of the alkaline source is sodium hydroxide” has been replaced with --in which monoethanolamine and 2-(2-Aminoethoxy)ethanol are present, along with one or more optional alkanol amine alkaline sources--
	       b) line 6, “monoethanolamine” before “linear” has been deleted
                    c) line 8, “monoethanolamine” before “linear” has been deleted
	       d) line 10, the phrase “comprising a benzyl alcohol” has been replaced with --in which benzyl alcohol is present, along with one or more optional solvents--.
	2.2. In claim 2:
                     a) line 2, --a-- has been added before “food”
                     b) line 2, “walls” has been replaced with --wall-
                     c) line 3, “floors” has been replaced with --floor--.
	2.3. In claim 6:
                      a) line 1, the phrase --one or more optional-- has been added before “alkanol”
                      b) line 2, “source is” has been replaced with --sources are--
	         c) line 2, “monoethanolamine,” has been deleted
                      d) line 3, “2-(2-Aminoethoxy)ethanol,” has been deleted.
	2.4. Claims 10 and 14 have been cancelled.
	2.5. In claim 13:
                     a) line 3, the phrase --in which monoethanolamine and 2-(2-Aminoethoxy)ethanol are present, along with one or more optional alkanol amine alkaline sources;-- has been added after “source”
	         b) lines 4-7 have been deleted
                      c) line 8, “monoethanolamine” before “linear” has been deleted
                      d) line 8, “sulfonate;” has been replaced with --sulfonate, and optionally--
                      e) line 10, “(iii)” has been deleted
	         f) line 11, “monoethanolamine” before “linear” has been deleted
	         g) line 12, “(iv)” has been replaced with --(iii)--
	         h) line 12, the phrase “comprising a benzyl alcohol” has been replaced with --in which benzyl alcohol is present, along with one or more optional solvents--
                       i) line 13 “(v)” has been replaced with --(iv) optionally--
                       j) line 13, the phrase “from about 0.01 wt-% to about 10 wt-% of” has been deleted
	          k) line 13, “additive” has been replaced with --additives--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims in their present amended forms have overcome all the prior art of record because the present method claims and composition claims now require a  composition which consists of  the recited ingredients in their respective proportions, in particular wherein monoethanolamine and 2-(2-aminoethoxy)ethanol are present in the alkanol amine alkaline source, and benzyl alcohol is present in the solvent system. Each of Van Eenam and Savagilo, two of the close prior art of record, does not teach, disclose or suggest 2-(2-aminoethoxy)
ethanol. In addition, Applicant has shown in the specification, see in particular Ex. A, B and G in Table 2, page 24, wherein the recited components, in particular, the combination of benzyl alcohol, monoethanolamine, 2-(2-aminoethoxy)ethanol, and linear alkyl benzene sulfonate, whose use solution pH is less than 11, provide superior degreasing performance when compared to similar compositions (see Ex. C), like those of the prior art, in particular, Smith or Ryther ‘560, either individually, or in view Man. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.
	For the record, the terminal disclaimer filed on September 25, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,023,782 and 9,994,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                            /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761